Memorandum Opinion filed February 1, 2007, Withdrawn, Affirmed as
Modified and Substitute Memorandum Opinion filed February 8, 2007







Memorandum
Opinion filed February 1, 2007, Withdrawn, Affirmed as Modified and Substitute
Memorandum Opinion filed February 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00547-CR
NO. 14-06-00548-CR
____________
 
KENDRON LATEEF MILES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court Law No. 3 and Probate Court
Brazoria County, Texas
Trial Court Cause Nos.
143574 & 143575
 

 
S U B S T I T U T E   M E M O R A N D U M   O P I N I O N
We
withdraw our opinion issued February 1, 2007, and issue this opinion in its
place to include both cause numbers.




After a
jury trial, appellant was convicted of the offenses of misdemeanor assault and
interference with an emergency call.  On April 11, 2006, the trial court
sentenced appellant to one year in jail on each offense, with the sentences to
be served consecutively.  Appellant filed a notice of appeal in each case.  In
a single issue, appellant asserts that his sentences should not have been
ordered to be served consecutively, citing LaPorte v. State, 840 S.W.2d 412, 415 (Tex. Crim. App. 1992).  We modify the judgments, and
as modified, affirm.
The
State and counsel for appellant agreed that the two charges had resulted from
the same episode and transaction on February 28, 2005.  Texas Penal Code
Section 3.03(a) requires that A[w]hen the accused is found guilty of more than one offense
arising out of the same criminal episode prosecuted in a single criminal
action, . . . the sentences shall run concurrently.@  Tex.
Penal Code Ann. ' 3.03 (Vernon Supp. 2006).[1] 
The Brazoria County District Attorney=s Office, on behalf of the State of
Texas, has agreed that appellant is entitled to the relief he seeks.  
Therefore,
we sustain appellant=s sole issue.  We reform the trial court=s judgments to delete the cumulation
orders and reflect that the sentence in trial court number 143575 is to be
served concurrently with the sentence in cause number 143574.  The judgments of
the trial court are affirmed as modified.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 8, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.
Do Not Publish C Tex.
R. App. P. 47.2(b).
 
 




[1]  The code lists certain exceptions under which the
trial court has discretion to order consecutive sentences, none of which are
applicable here.  See Tex. Penal
Code Ann. ' 3.03(b) (Vernon Supp. 2006).